Citation Nr: 0614983	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1978 to January 1981.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision.  The RO's Certification of Appeal notes 
that a Travel Board hearing was requested, but not held.  
However, the veteran's substantive appeal reflects that he 
does not want a Board hearing.  There is no correspondence 
from the veteran or his representative since then to the 
contrary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has a diagnosis of degenerative arthritis of the 
cervical, thoracic, and lumbar spine with spondylolisthesis 
of the lumbar spine.  He contends that his back disorder is 
due to falling from stairs of a two-story building in 
service.  Service medical records do not reflect back 
complaints or treatment following the fall.  However, the 
records do confirm that a fall was reported and that he 
received treatment for other injuries (not at issue here).  A 
February 2003 statement from a private physician, Dr. P. W., 
notes the veteran had grade II anterolisthesis of L-5 and S-1 
due to spondylolysis, and opines that it is possible that 
such is related, at least in part, to a fall from a two-story 
building the veteran sustained in the Navy in 1980.  The 
opinion is stated in speculative terms, and an examination 
for a more definite opinion is needed.

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding the rating of a back disability or effective dates 
of awards.  Since the case is being remanded anyway, there is 
an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings for a back 
disorder and the effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.

2.  The RO should then arrange for the 
veteran to be scheduled for an 
examination by an orthopedic specialist 
to determine the etiology of his back 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
orthopedist should opine it is at least 
as likely as not that the veteran's 
current back disability is related to his 
active service, and specifically the 
documented fall from stairs therein.  The 
physician must explain the rationale for 
the opinion given and should reconcile 
the opinion with the private physician's 
opinion that is already of record.

3.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


